DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 02/02/2022.  Claims 21, 28, 34-35 have been amended.  Claims 1-20 have been canceled.  Claims 21-40 are pending in this Office Action.  Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-33, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2005/0108292) in view of Patterson et al. (US 2019/0108231), and further in view of Parkison et al. (US 2014/0006354).
With respect to claim 21, Burton discloses a system, comprising: one or more computing devices that implement one or more consumer modules, wherein a given 
access, by the consumer module, a manifest that is stored at an intermediate data store to determine a location at the intermediate data store of a full snapshot of a data set of a primary data store and a location at the intermediate data store of an incremental snapshot of the data set of the primary data store
(fig. 4: lookup table 410, para.[0007], [0014], [0068]-[0069]: the lookup table 410 (≈ manifest) that is stored in the storage pool 260 (≈ an intermediate data store) stores physical data block address/identifier and volume/storage address/identifier corresponding to a virtual address, para.[0019], [0045], [0048]-[0049],[0062], [0065]: the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), storage volumes 262 contain incremental snapshot (≈ incremental snapshot) of the primary volume (≈ primary data store), using lookup table to know physical addresses of the baseline image and the incremental changes), 
wherein the full snapshot captures a state of the data set at a point in time and the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set
(fig. 2, para.[0019], [0045], [0048],[0062], [0066]: the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), the baseline image stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store));
based on the determining, by the consumer module, of the location of the full snapshot and the location of the incremental snapshot indicated by the manifest that is stored at the intermediate data store
(fig. 2, para.[0019], [0045], [0048]-[0049],[0062], [0065]-[0066]: using lookup table get physical addresses of the baseline image and incremental changes/snapshot for read request),
obtain, by the consumer module, from the intermediate data store: 
the full snapshot of the data set of the primary data store, and the incremental snapshot of the data set of the primary data store
(fig. 2, para.[0019], [0045], [0048],[0062], [0066]:host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot in storage pool 260 (both baseline volume 170 and storage pool 260 ≈ an intermediate data store) to reconstruct primary volumes 220, so the host should obtain the baseline image (≈ full snapshot) from the baseline volume/data store 170, para.[0046]-[0047]: host instructs replication module 130 replicating incremental stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store)); and 
establish, by the consumer module, a local version of the data set of the primary data store according to the full snapshot of the data set and the incremental snapshot of the data set that are both obtained by the consumer module from the same intermediate data store
(para.[0048] and [0062]: using the data retrieved from storage pool 260, host combines the baseline image stored on baseline volume 170 and incremental snapshot data in storage pool 260 to reconstruct a copy of primary volumes 220 (a source storage volume) for general use by an application, wherein the reconstructed primary volume for use by the application ≈ the local version of the data set of the primary data store, the host using the full snapshot and the incremental snapshot to establish the copy of data set for general use by an application, it is noted that in the applicant specification para.[0024[, [0082]: that the intermediate data store is a virtualized data store, storage area network, having two or more different storage locations).  
Burton discloses obtaining the baseline image/full snapshot from the baseline volume 170 or the data store, and obtains the incremental snapshots from the storage pool 260, the baseline volume 170 and the storage pool 260 in combination is the intermediate data store as applicant’s specification defining the intermediate data store.
 since a previous snapshot of the data set.  However, Burton does not disclose the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set.
Burton does not disclose the local version of the data set is stored at a snapshot consumer system.
Patterson discloses the obtain from an intermediate data store: a full snapshot of data set, and an incremental snapshot of data set, and both obtained from the same intermediate data store 
(Patterson: para.[0080]: the backup device 20 stores the remote copy (snapshot), [0096], [0102]: wherein the snapshot includes full snapshot, differential snapshot, and incremental snapshot).
Patterson discloses the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set 
(Patterson: para.[0102]: a full snapshot may include a full backup of all the data , a differential snapshot, such as a backup of data that has changed since the last full snapshot, changes to data, or the like. For example, if a full snapshot is generated on a Sunday, a differential snapshot created on a Monday would only include data that changed since Sunday, a differential snapshot on Tuesday would only include data that changed since Sunday).

Parkison teaches the local version of the data set is stored at a snapshot consumer system 
(Parkison: para.[0179]: cloud controller (≈ snapshot consumer system) downloads data/cloud files from cloud storage system (≈ intermediate data store) in response to data requests from clients, [0101]&[0114]: the cloud file = snapshot, [0315]: the cloud controller retrieves the cloud file, processes it, locally cached it, and transmits it to requested client).
Parkison discloses locally store the full snapshot as the local version of the data set of the primary data store; subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]).
Claim 22 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Burton teaches establish the local version of the data set of the primary (para.[0046]-[0047]).
Claim 23 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Burton teaches to establish the local version of the data set of the primary data store, the consumer module, when implemented by the one or more computing devices, cause the one or more computing device. 
However, Burton does not disclose other limitations in claim.
Parkison discloses locally store the full snapshot as the local version of the data set of the primary data store; subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]). 2  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 24 is rejected for the reasons set forth hereinabove for claim 23 and furthermore Burton teaches the consumer module, when implemented by the one or (para.[0048],[0062]). 
However, Burton does not disclose other limitations in claim.
Parkison discloses apply the one or more additional incremental snapshots to the local version of the data set (Parkison: para.[0179]). 2  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 25 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Burton teaches the consumer module is further configured to: provide the local version of the data set to one or more data processing applications(para.[0048] and [0062]).
Claim 26 is rejected for the reasons set forth hereinabove for claim 21. 
However, Burton does not disclose limitations in claim.
Parkison discloses to establish the local version of the data set of the primary data store, the consumer module, when implemented by the one or more computing devices, cause the one or more computing device to: determine that the full snapshot of the data set stored in the intermediate data store is a most recent full snapshot of a plurality of full snapshots of the data set; and locally store the most recent full snapshot as a previous local version of the data set of the primary data store; and subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the (Parkison: para.[0105], [0162], [0179], [0214]). 2  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 27 is rejected for the reasons set forth hereinabove for claim 26 and furthermore Burton teaches the consumer module, when implemented by the one or more computing devices (para.[0048],[0062]).
However, Burton does not disclose limitations in claim.
Parkison discloses apply an additional incremental snapshot to the local version of the data set the additional incremental snapshot was captured after the most recent full snapshot (Parkison: para.[0214]).3  
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).

With respect to claim 28, Burton discloses a method, comprising:

(fig. 4: lookup table 410, para.[0007], [0014], [0068]-[0069]: the lookup table 410 (≈ manifest) that is stored in the storage pool 260 (≈ an intermediate data store) stores physical data block address/identifier and volume/storage address/identifier corresponding to a virtual address, para.[0019], [0045], [0048]-[0049],[0062], [0065]: the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), storage volumes 262 contain incremental snapshot (≈ incremental snapshot) of the primary volume (≈ primary data store), using lookup table to know physical addresses of the baseline image and the incremental changes),
wherein the full snapshot captures a state of the data set at a point in time and the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set
(fig. 2, para.[0019], [0045], [0048],[0062], [0066]: the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), the baseline image corresponding to a replicated image of the primary volumes 220 at a particular time, para.[0046]-[0047]: host instructs stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store));
based on the determination, by the consumer module, of the location of the full snapshot and the location of the incremental snapshot indicated by the manifest that is stored at the intermediate data store
(fig. 2, para.[0019], [0045], [0048]-[0049],[0062], [0065]-[0066]: using lookup table get physical addresses of the baseline image and incremental changes/snapshot for read request),
obtaining, by the consumer module, from the intermediate data store: 
the full snapshot of the data set of the primary data store, and the incremental snapshot of the data set of the primary data store
(fig. 2, para.[0019], [0045], [0048],[0062], [0066]:host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot in storage pool 260 (both baseline volume 170 and storage pool 260 ≈ an intermediate data store) to reconstruct primary volumes 220, so the host should obtain the baseline image (≈ full snapshot) from the baseline volume/data store 170, para.[0046]-[0047]: host instructs replication module 130 replicating incremental snapshot data of the primary volumes 220 and stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store)); and 
establishing, by the consumer module, a local version of the data set of the primary data store according to the full snapshot of data set and the incremental snapshot of data set that are both obtained by the consumer module from the same intermediate data store
(para.[0048] and [0062]: using the data retrieved from storage pool 260, host combines the baseline image stored on baseline volume 170 and incremental snapshot data in storage pool 260 to reconstruct a copy of primary volumes 220 (a source storage volume) for general use by an application, wherein the reconstructed primary volume for use by the application ≈ the local version of the data set of the primary data store, the host using the full snapshot and the incremental snapshot to establish the copy of data set for general use by an application, it is noted that in the applicant specification para.[0024[, [0082]: that the intermediate data store is a virtualized data store, storage area network, having two or more different storage locations).  
Burton discloses obtaining the baseline image/full snapshot from the baseline volume 170 or the data store, and obtains the incremental snapshots from the storage pool 260, the baseline volume 170 and the storage pool 260 in combination is the intermediate data store as applicant’s specification defining the intermediate data store.
 since a previous snapshot of the data set.  However, Burton does not disclose the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set.
Burton does not disclose the local version of the data set is stored at a snapshot consumer system.
Patterson discloses the obtain from an intermediate data store: a full snapshot of data set, and an incremental snapshot of data set, and both obtained from the same intermediate data store 
(Patterson: para.[0080]: the backup device 20 stores the remote copy (snapshot), [0096], [0102]: wherein the snapshot includes full snapshot, differential snapshot, and incremental snapshot).
Patterson discloses the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set 
(Patterson: para.[0102]: a full snapshot may include a full backup of all the data , a differential snapshot, such as a backup of data that has changed since the last full snapshot, changes to data, or the like. For example, if a full snapshot is generated on a Sunday, a differential snapshot created on a Monday would only include data that changed since Sunday, a differential snapshot on Tuesday would only include data that changed since Sunday).

Parkison teaches the local version of the data set is stored at a snapshot consumer system 
(Parkison: para.[0179]: cloud controller (≈ snapshot consumer system) downloads data/cloud files from cloud storage system (≈ intermediate data store) in response to data requests from clients, [0101]&[0114]: the cloud file = snapshot, [0315]: the cloud controller retrieves the cloud file, processes it, locally cached it, and transmits it to requested client).
Parkison discloses locally store the full snapshot as the local version of the data set of the primary data store; subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]).
Claim 29 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Burton teaches establish the local version of the data set comprises: (para.[0046]-[0047]).
Claim 30 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Burton teaches to establish the local version of the data set of the primary data store(para.[0046]-[0047]).  
However, Burton does not disclose other limitations in claim.
Parkison discloses locally store the full snapshot as a previous local version of the data set of the primary data store; and subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]) (Parkison: para.[0214]). 2  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 31 is rejected for the reasons set forth hereinabove for claim 30 and furthermore Burton teaches wherein establishing the local version of the data set (para.[0048],[0062]). 
However, Burton does not disclose other limitations in claim.
Parkison discloses applying one or more additional incremental snapshots to the local version of the data set (Parkison: para.[0179]). 2  

Claim 32 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Burton teaches providing access to the local version of the data set to one or more data processing applications (para.[0048] and [0062]).
Claim 33 is rejected for the reasons set forth hereinabove for claim 28. However, Burton does not disclose limitation of claim 33.
Parkison teaches establishing the local version of the data set comprises: determining that the full snapshot of the data set stored in the intermediate data store is a most recent full snapshot of a plurality of full snapshots of the data set; locally storing the most recent full snapshot as a previous local version of the data set of the primary data store; and applying the incremental snapshot to the previous local version of the data set, wherein the incremental snapshot was captured after the most recent full snapshot  (Parkison: para.[0214]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).

With respect to claim 35, Burton discloses a non-transitory computer-readable storage medium storing program instructions that when executed on one or more computers cause the one or more computers to implement a system comprising: 
one or more consumer modules, wherein a given consumer module are configured to:
access, by the consumer module, a manifest that is stored at an intermediate data store to determine a location at the intermediate data store of a full snapshot of a data set of a primary data store and a location at the intermediate data store of an incremental snapshot of the data set of the primary data store
(fig. 4: lookup table 410, para.[0007], [0014], [0068]-[0069]: the lookup table 410 (≈ manifest) that is stored in the storage pool 260 (≈ an intermediate data store) stores physical data block address/identifier and volume/storage address/identifier corresponding to a virtual address, para.[0019], [0045], [0048]-[0049],[0062], [0065]: the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), storage volumes 262 contain incremental snapshot (≈ incremental snapshot) of the primary volume (≈ primary data store), using lookup table to know physical addresses of the baseline image and the incremental changes),
wherein the full snapshot captures a state of the data set at a point in time and the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set
stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store));
based on the determination, by the consumer module, of the location of the full snapshot and the location of the incremental snapshot indicated by the manifest that is stored at the intermediate data store
(fig. 2, para.[0019], [0045], [0048]-[0049],[0062], [0065]-[0066]: using lookup table get physical addresses of the baseline image and incremental changes/snapshot for read request),
obtain, by the consumer module, from the intermediate data store: 
the full snapshot of the data set of the primary data store, and the incremental snapshot of the data set of the primary data store
(fig. 2, para.[0019], [0045], [0048],[0062], [0066]:host combines the baseline image stored on baseline volume/data store 170 and the replicated data/incremental snapshot in storage pool 260 (both baseline volume 170 and storage pool 260 ≈ an intermediate data store) to reconstruct primary volumes 220, so stores the replicated changes/incremental snapshot (≈ incremental snapshot) in storage pool 260 (≈ intermediate data store)); and
establish, by the consumer module, a local version of the data set of the primary data store according to the full snapshot and the incremental snapshot of the data set that are both obtained by the consumer module from the same intermediate data store
(para.[0048] and [0062]: using the data retrieved from storage pool 260, host combines the baseline image stored on baseline volume 170 and incremental snapshot data in storage pool 260 to reconstruct a copy of primary volumes 220 (a source storage volume) for general use by an application, wherein the reconstructed primary volume for use by the application ≈ the local version of the data set of the primary data store, the host using the full snapshot and the incremental snapshot to establish the copy of data set for general use by an application, it is noted that in the applicant specification para.[0024[, [0082]: that the intermediate data store is a virtualized data store, storage area network, having two or more different storage locations).  
Burton discloses obtaining the baseline image/full snapshot from the baseline volume 170 or the data store, and obtains the incremental snapshots from the storage 
Burton discloses the incremental snapshot captures changes to the state of the data set since a previous snapshot of the data set.  However, Burton does not disclose the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set.
Burton does not disclose the local version of the data set is stored at a snapshot consumer system.
Patterson discloses the obtain from an intermediate data store: a full snapshot of data set, and an incremental snapshot of data set, and both obtained from the same intermediate data store 
(Patterson: para.[0080]: the backup device 20 stores the remote copy (snapshot), [0096], [0102]: wherein the snapshot includes full snapshot, differential snapshot, and incremental snapshot).
Patterson discloses the incremental snapshot captures changes to the state of the data set since the full snapshot of the data set 
(Patterson: para.[0102]: a full snapshot may include a full backup of all the data , a differential snapshot, such as a backup of data that has changed since the last full snapshot, changes to data, or the like. For example, if a full snapshot is generated on a Sunday, a differential snapshot created on a Monday would only include data that changed since Sunday, a .
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Patterson's teachings into Burton's teaching so that the snapshot schedule and type can be indicated based on the quality of service, wherein the incremental snapshot can take snapshot of data that was modified since a previous incremental snapshot and the differential snapshot can take snapshot of data that was modified since a full snapshot as suggested by Patterson (See para.[0102]).
Parkison teaches the local version of the data set is stored at a snapshot consumer system 
(Parkison: para.[0179]: cloud controller (≈ snapshot consumer system) downloads data/cloud files from cloud storage system (≈ intermediate data store) in response to data requests from clients, [0101]&[0114]: the cloud file = snapshot, [0315]: the cloud controller retrieves the cloud file, processes it, locally cached it, and transmits it to requested client).
Parkison discloses locally store the full snapshot as the local version of the data set of the primary data store; subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]).
Claim 36 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Burton teaches apply the incremental snapshot to the full snapshot of the data set to establish the local version of the data set of the primary data store (para.[0046]-[0047]).
Claim 37 is rejected for the reasons set forth hereinabove for claim 35 and furthermore Burton teaches the consumer module (para.[0046]-[0047]).  
However, Burton does not disclose other limitations in claim.
Parkison discloses locally store the full snapshot as a previous local version of the data set of the primary data store, and subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]). 2  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 38 is rejected for the reasons set forth hereinabove for claim 37 and furthermore Burton teaches wherein to establish the local version of the data set of the primary data store (para.[0048],[0062]). 
However, Burton does not disclose other limitations in claim.
 (Parkison: para.[0179]). 2  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).
Claim 39 is rejected for the reasons set forth hereinabove for claim 35. 
However, Burton does not disclose limitations in claim.
Parkison discloses to establish the local version of the data set of the primary data store, the consumer module is configured to:6 determine that the full snapshot of the data set stored in the intermediate data store is a most recent full snapshot of a plurality of full snapshots of the data set; and locally store the most recent full snapshot as previous local version of the data set of the primary data store ;and subsequent to the storage of the full snapshot as the previous local version of the data set, obtain the incremental snapshot and apply the incremental snapshot to the previous local version of the data set to establish the local version of the data set of the primary data store (Parkison: para.[0105], [0162], [0179], [0214]). 2  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of 
Claim 40 is rejected for the reasons set forth hereinabove for claim 35. 
Parkison discloses at least one of the consumer module is configured to: download point-in-time data for two or more data sets from the intermediate data store; combine the downloaded point-in-time data to generate aggregated point-in-time data; and upload the aggregated point-in-time data to the intermediate data store for access by one or more other consumer modules (Parkison: para.[0104], [0179]). 2  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Parkison's teachings into Burton's teaching so that the cloud controllers of clients be able to receive updated of incremental snapshots and make the incremental snapshots available for clients using as suggested by Parkison (See para.[0179]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2005/0108292) in view of Patterson et al. (US 2019/0108231), and further in view of Parkison et al. (US 2014/0006354), and further in view of Federwisch et al. (US 2003/0182313).
Claim 34 is rejected for the reasons set forth hereinabove for claim 28. However, Burton does not disclose limitation of claim 34.
Federwisch teaches the manifest of the intermediate data store indicates an order that the incremental snapshot is to be processed with respect to one or more other incremental snapshots  (Federwisch: fig. 8, para.[0119]).  



The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Ingen et al. (US 2010/0274763) discloses the method and system for backup and restore comprising full backup and incremental, differential backup, and online catalog having the mapping of objects to their corresponding locations within the dataset to the (abstract and para.[0123]-[0125]).  

Response to Amendment
Applicant argues that Parkinson fails to teach “a manifest that is stored at an intermediate data store to determine a location at the intermediate data store of a full snapshot of a data set of a primary data store and a location at the intermediate data store of an incremental snapshot of the data set of the primary data store”.  Burton discloses the lookup table 410 is stored in the storage pool 260 (which is the same as intermediate data store).  The lookup table store the physical data block address/identifier and volume/storage address/identifier corresponding to a virtual address.  the baseline volume 170 contains baseline image (≈ a full snapshot) of the primary volume (≈ primary data store), storage volumes 262 contain incremental snapshot (≈ incremental snapshot) of the primary volume (≈ primary data store), using lookup table to know physical addresses of the baseline image and the incremental changes  (in figure 4, para.[0014]-[0015], [0048]-[0049], [0068]-[0069]).

Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




03/25/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162